DETAILED ACTION
In the amendment filed December 17, 2020, the Applicant amended claims 51, 56, and 58; canceled claims 61-70; and added claims 71-80.  Claims 51-60 and 71-80 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 51-60 were objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  Examiner thanks the Applicant for revising and amending the claims and hereby withdraws the objection from the previous Office action.

Claims 56, 58, 66, and 68, were objected to for informalities.  Examiner thanks the Applicant for revising and amending the claims and hereby withdraws the objection from the previous Office action.

Applicant’s arguments for claims 51-60 and 71-80 with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections have been considered but are unpersuasive.  Applicant argues the cited prior does not disclose “during the generating the content item for display, generating a mosaic of a plurality of video clips for playback, each of the plurality of video clips comprising a portion of the content item that contains an object of the plurality of objects.”  Examiner respectfully disagrees.  Applicant argues that Cassidy does not teach that the generated mosaic of video clips displays the play of each video click within the mosaic.  The claims require “generating a mosaic of a plurality of video clips for playback.”  Cassidy teaches a display of separate sub-clips or 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-54, 56, 57, 59, 60, 71-64, 76, 77, 79, and 80, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassidy et al. (US Pub. No. US 2013/0166382 A1), hereinafter Cassidy.
Regarding claim 51, Cassidy discloses a method for providing product information related to a content item, the method comprising: generating a content item for display (Par. [0040], the showcase video may, in one embodiment, be a compilation of smaller product videos); 
identifying a plurality of objects contained in the content item (Par. [0040], All of these products are offered together in one showcase video – plurality of objects contained in the content item); 
during the generating the content item for display, generating a mosaic of a plurality of video clips for playback, each of the plurality of video clips comprising a portion of the content item that contains an object of the plurality of objects  (Par. [0014] describes that the present invention creates separate sub-videos of specific products showcased; Claim 12 refers to sub-
in response to receiving a user selection of a video clip of the mosaic of video clips, generating for display the content item beginning at a point where the object of the selected video clip is contained in the content item (Par. [0041], In this case, any of the thumbnails may be selected as the main video plays to “jump” to the section describing the product represented in that snippet).
Regarding claim 52, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises retrieving data for the plurality of objects contained in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of the plurality of objects (Par [0046], Products and commentary may be time-tagged to appear at certain points in the video, may be associated with specific piece(s) of content, and may be associated with multiple video clips without departing from the spirit and scope of the present invention).
Regarding claim 53, Cassidy discloses wherein generating for display the content item beginning at the point where the object of the selected video clip is contained in the content item comprises generating for display the content item beginning at a timestamp of the plurality of timestamps associated with the object (Par. [0041], In this case, any of the thumbnails may be selected as the main video plays to “jump” to the section describing the product represented in that snippet).
Regarding claim 54, Cassidy discloses further comprising generating for display the data for the plurality of objects, wherein the data for the plurality of objects is at least one of product information, a category, a price, or a vendor (Par. [0059], Fig. 4, Product description page displays product information, price, vendor, etc.; Par. [0060]).
Regarding claim 56, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises: retrieving a viewing history associated with a user profile; and identifying, based on the viewing history, the plurality of objects contained in unviewed portions of the content item (Par. [0069], The process then resolves to step 516 prompting the user to return to the original video to view the rest of the products if that user had not yet viewed them).
Regarding claim 57, Cassidy discloses further comprising generating for display an option to purchase the object of the selected video clip (Par. [0061], add product to shopping cart, link to checkout page to purchase).
Regarding claim 59, Cassidy discloses further comprising adding the object of the selected video clip to a user wishlist (Par. [0068], user may add the product to a list, reserving the product for a later transaction, “user wishlist”).
Regarding claim 60, Cassidy discloses further comprising generating for display a coupon for the object of the selected video clip (Par. [0070], Incentives may be provided throughout the process to proceed to checkout. For example, a pop-up note may appear in the user interface suggesting a 20% discount if all of the showcased products are purchased within a certain time frame, “display a coupon”).
Regarding claim 71, Cassidy discloses a system for providing product information related to a content item, the system comprising: a processor configured to: generate a content 
identify a plurality of objects contained in the content item (Par. [0040], All of these products are offered together in one showcase video – plurality of objects contained in the content item); 
during the generating the content item for display, generate for display a mosaic of video clips, each video clip comprising a portion of the content item that contains an object of the plurality of objects  (Par. [0014] describes that the present invention creates separate sub-videos of specific products showcased; Claim 12 refers to sub-videos; Par. [0036], Par. [0040], product representations 209 (a-f) are illustrated outside of the video window below the window as product video snippets or sub-clips representing a vest (a), a bracelet (b), a blouse (c), pants (d), boots (e), and a handbag (f). All of these products are offered together in one showcase video – plurality of objects contained in the content item); and 
in response to receiving a user selection of a video clip of the mosaic of video clips, generate for display the content item beginning at a point where the object of the selected video clip is contained in the content item (Par. [0041], In this case, any of the thumbnails may be selected as the main video plays to “jump” to the section describing the product represented in that snippet).
Regarding claim 72, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises retrieving data for the plurality of objects contained in the content item and a plurality of timestamps for the content item, each respective timestamp of the plurality of timestamps associated with a respective object of the plurality of objects (Par [0046], Products and commentary may be time-tagged to appear at certain points in the video, 
Regarding claim 73, Cassidy discloses wherein generating for display the content item beginning at the point where the object of the selected video clip is contained in the content item comprises generating for display the content item beginning at a timestamp of the plurality of timestamps associated with the object (Par. [0041], In this case, any of the thumbnails may be selected as the main video plays to “jump” to the section describing the product represented in that snippet).
Regarding claim 74, Cassidy discloses further comprising generating for display the data for the plurality of objects, wherein the data for the plurality of objects is at least one of product information, a category, a price, or a vendor (Par. [0059], Fig. 4, Product description page displays product information, price, vendor, etc.; Par. [0060]).
Regarding claim 76, Cassidy discloses wherein identifying the plurality of objects contained in the content item comprises: retrieving a viewing history associated with a user profile; and identifying, based on the viewing history, the plurality of objects contained in unviewed portions of the content item (Par. [0069], The process then resolves to step 516 prompting the user to return to the original video to view the rest of the products if that user had not yet viewed them).
Regarding claim 77, Cassidy discloses further comprising generating for display an option to purchase the object of the selected video clip (Par. [0061], add product to shopping cart, link to checkout page to purchase).
Regarding claim 79, Cassidy discloses further comprising adding the object of the selected video clip to a user wishlist (Par. [0068], user may add the product to a list, reserving the product for a later transaction, “user wishlist”).
Regarding claim 80, Cassidy discloses further comprising generating for display a coupon for the object of the selected video clip (Par. [0070], Incentives may be provided throughout the process to proceed to checkout. For example, a pop-up note may appear in the user interface suggesting a 20% discount if all of the showcased products are purchased within a certain time frame, “display a coupon”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 55, 58, 75, and 78, are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy et al. (US Pub. No. US 2013/0166382 A1) in view of Cincotta (US Pub. No. US 2013/0085807 A1).
Regarding claim 55, Cassidy does not explicitly disclose wherein the data comprises product information for the object of the plurality of objects, further comprising: substituting, based on the user profile, the product information for the object with product information for a similar object to the object; and generating for display the product information for the similar object to the object.  Cincotta teaches wherein the data comprises product information for the object of the plurality of objects, further comprising: substituting, based on the user profile, the product information for the object with product information for a similar object to the object (Par. [0235], User captures and saves a product; user wishes to consider offers for products similar in value, quality and/or type to the saved product); and generating for display the product information for the similar object to the object (Par. [0242], Enables merchant to provide user 
Regarding claim 58, Cassidy discloses identifying a vendor of the object of the selected video clip generating for display (Par. [0047], seller, designer, vendor of product), an option to purchase the object of the selected video clip from the identified vendor (Par. [0061], add product to shopping cart, link to checkout page to purchase).  Cassidy does not explicitly disclose further comprising: identifying, based on past purchase activity associated with the user profile, a vendor.  Cincotta teaches further comprising: identifying, based on past purchase activity associated with the use profile, a vendor (Par. [0096], [0296]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display system of Cassidy to include the user profile query abilities of Cincotta as a need exists to improve and facilitate a user’s online shopping experience.  Accessing past purchase activity associated with a user’s profile would enable a purchasing system to improve the user’s shopping experience.  
Regarding claim 75, Cassidy does not explicitly disclose wherein the data comprises product information for the object of the plurality of objects, further comprising: substituting, based on the user profile, the product information for the object with product information for a similar object to the object; and generating for display the product information for the similar object to the object.  Cincotta teaches wherein the data comprises product information for the 
Regarding claim 78, Cassidy discloses identifying a vendor of the object of the selected video clip generating for display (Par. [0047], seller, designer, vendor of product), an option to purchase the object of the selected video clip from the identified vendor (Par. [0061], add product to shopping cart, link to checkout page to purchase).  Cassidy does not explicitly disclose further comprising: identifying, based on past purchase activity associated with the user profile, a vendor.  Cincotta teaches further comprising: identifying, based on past purchase activity associated with the use profile, a vendor (Par. [0096], [0296]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product display system of Cassidy to include the user profile query abilities of Cincotta as a need exists to improve and facilitate a user’s online shopping experience.  Accessing past purchase activity associated with a user’s profile would enable a purchasing system to improve the user’s shopping experience.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621